Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on the 16/469348 application filed 6/13/19.  
Claims 1-13 have been cancelled.
Claims 14-33 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 4/15/21, 11/30/2020, 7/24/2020 and 6/13/2019 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
The Drawings filed on 6/13/19 are acknowledged and accepted by the examiner.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "without" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claims 21, 22 and 23 recites the broad recitation, and the claim also recites the narrower statement of the limitation. 
Examiner has taken the position that at least one of the limitations are present in composition.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-31 of copending Application No. 16/469,281.  Although the claims at issue are not identical, they are not patentably distinct from each other because the fuel composition in the co-pending application contain the same components of the fuel composition of the present application, wherein the limitations of the co-pending application are written in the independent and depended claims of the present application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-33 are rejected under 103(a) as being obvious over CLARK ET AL. (US 7189269, on IDS filed 7/24/2020) in view of GUNTER ET AL. (US PG PUB 20120132183, on IDS filed 6/13/2019) in their entirety.  Hereby referred to as CLARK and GUNTER.  
Regarding claims 14-33:
CLARK teaches in col. 3 ln 16-24 a major amount of base fuel (50-95 v/v).  The base fuel is taught in col. 5 ln 1-7 and may be a diesel fuel of conventional type (fossil diesel component).  The base fuel is taught in col. 5 ln 2-25 and may be a mixture of two or more different diesel fuel components.  The oxygenate (iii) is taught in col. 3 ln 21-31 to be an oxygen containing compounds such as ethers.  The oxygenate is further taught to comprise from 1 to 18 carbon atoms.  The ethers are taught in col. 7 ln 41-43 to include dialkylethers such as dibutyl ethers and dipentyl ethers (structure Rl-O-R2 in which Rl and R2 are same or different and selected from C1-C15 alkyl 
CLARK does not seem to explicitly teach that the ether have a molar mass of from 128 g/mol to 300 g/mol.  However, CLARK also teach ethers such as dibutyl ether and dipentyl ether (di-n-pentyl ethers) which has a molar mass of about 130 g/mol and 158.28 g/mol respectively.  These oxygenate component is symmetrical straight chain monoethers.
CLARK teaches in col. 7 ln 58-67, and col. 8 ln 1-5, that oxygenates are present at from 0.1 to 30% v/v.  The Fischer-Tropsch derived gas oil (ii) is taught in col. 3 ln 35-46 to be suitable for use as a diesel fuel.  CLARK further teach in col.6 ln 47-57 that the Fischer Tropsch derived gas oil will consist most preferably at least 95wt% of paraffinic components (isoparaffin and linear paraffins) (renewable paraffinic diesel).  CLARK teach in col. 7 ln 58-67 that the amount of Fischer Tropsch derived component (ii) is present in an amount of from 5 to 40% v/v.
CLARK does not appear to explicitly teach that the combination of oxygenate and renewable paraffinic diesel is from 26 to 70 vol. %.   However, a prima facie case of obviousness exists wherein the claimed ranges overlap.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
CLARK does not explicitly teach that the paraffinic diesel is "renewable," CLARK does teach in col. 5 ln 42-67 that the Fischer Tropsch derived gas oil is produced from syngas (carbon monoxide and hydrogen).  CLARK also explicitly teach in col. 5 ln 55-58 that the carbon monoxide and hydrogen can be derived from organic or natural sources.  It would be obvious to one of ordinary skill in the art to derive the syngas from gasification of biomass as biomass is an organic or natural source.

GUNTER teaches renewable high efficiency diesel that comprises hydrotreated tallow or vegetable oil. The renewable high efficiency diesel is taught to be high paraffin. GUNTER teaches in paragraph 41 an example in which a renewable high efficiency diesel comprise mostly paraffins.
It would be obvious to one of ordinary skill in the art to add the RHE-diesel of GUNTER to the fuel composition that CLARK teach.
GUNTER teaches in paragraph 10 that the RHE-diesel may contain short chain paraffins from C8 to C15 paraffins and C15 to C26 isoparaffins.  Thus, GUNTER teaches renewable high efficiency diesel that comprises hydrotreated tallow or vegetable oil. The renewable high efficiency diesel is taught to be high paraffin.
A prima facie case of obviousness exists wherein the claimed ranges overlap.  Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.
Modified CLARK in view of GUNTER does not explicitly teach the amount of C15 to
C18 paraffins is at least 70 vol%; however, GUNTER teaches in paragraph 10 that the RHE-diesel may contain short chain paraffins from C8 to C15 paraffins and C15 to C26 isoparaffins.  Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.  
Modified CLARK in view of GUNTER does not explicitly teach the amount of C3-C14 is less than 25 vol%; however, GUNTER teaches in paragraph 10 that the RHE-diesel may contain short chain paraffins from C8 to C15 paraffins and C15 to C26 isoparaffins.  Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.

Modified CLARK in view of GUNTER does not explicitly teach the range an amount of the paraffinic C15-C18 hydrocarbons is selected to be at least 70 vol-%; however, GUNTER teaches in paragraph 10 that the RHE-diesel may contain short chain paraffins from C8 to C15 paraffins and C15 to C26 isoparaffins.  Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.  
Finally, the claims recite certain product by process limitations.  The fuel composition is defined by the components and therefore is an identifiable product.  The process limitations therefore need not be given patentable weight.  “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtains prior art products and makes physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court 
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (The claims were directed to a zeolite manufactured by mixing together various inorganic materials in solution and heating the resultant gel to form a crystalline metal silicate essentially free of alkali metal. The prior art described a process of making a zeolite which, after ion exchange to remove alkali metal, appeared to be “essentially free of alkali metal.” The court upheld the rejection because the applicant had not come forward with any evidence that the prior art was not “essentially free of alkali metal” and therefore a different and unobvious product.).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771